Citation Nr: 0740961	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 28, 
2003, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  A 
review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  In 
letters dated in November 2003 and January 2004, the veteran 
was advised of VA's duties to notify and assist with regard 
to his claim of service connection for PTSD.  However, he was 
never provided VCAA notice regarding the type of evidence 
necessary to establish a rating or effective date for the 
disability now on appeal.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, it is apparent that the Board 
must remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  

The veteran was also accorded a VA examination in June 2004. 
38 C.F.R. § 3.159(c)(4).  However, there is objective 
evidence indicating that there may have been a material 
change in the severity of the veteran's service-connected 
PTSD since he was last examined.  38 C.F.R. § 3.327(a).  
Further, a determination as to the severity of his PTSD is 
complicated by the fact that the veteran has been diagnosed 
with bipolar disorder, explosive disorder, antisocial 
personality disorder, and polysubstance dependence.  Although 
the June 2004 examiner addressed the polysubstance 
dependence, it is unclear whether any of the other diagnoses 
may be dissociated from, or are part and parcel of, the 
veteran's PTSD.  Symptoms related to nonservice-connected 
disorders generally cannot be used as grounds for increasing 
the rating for his PTSD. The Board cannot render an informed 
decision concerning the level of disability caused by PTSD in 
the absence of specific medical information regarding these 
coexisting conditions.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).

Thus, it is the Board's opinion that an additional medical 
opinion in conjunction with the review of the entire record 
and examination of the veteran is warranted to assess the 
current severity of the veteran's PTSD.  38 C.F.R. 
§ 3.159(c)(4). 

The appellant also receives routine treatment at the VA 
Medical Center in Kansas City.  While this case is in remand 
status, the RO should obtain all records of current treatment 
for PTSD.  In reviewing the VA records in the file, the Board 
notes no records were obtained since January 2005.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claims for 
entitlement to increased rating for PTSD 
and earlier effective date for the grant 
of service connection for PTSD; (2) that 
VA will seek to obtain; and (3) that the 
claimant is expected to provide.  The 
veteran should also be advised to provide 
any evidence in his possession that 
pertains to the claim.  

2.  The AMC/RO should obtain all VA 
outpatient treatment records pertaining 
to treatment for PTSD from January 1, 
2005 to the present from the VA medical 
center in Kansas City.   
  
3.  The veteran should be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder. In 
particular, the examiner should opine as 
to whether diagnoses of record of any 
other psychiatric diagnoses, may be 
clinically dissociated from, or are part 
and parcel of, the PTSD.

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
PTSD, as opposed to symptoms referable to 
any other nonservice-connected 
disabilities.  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done. Please 
also discuss the rationale of all 
opinions provided.

The examiner should also assign an Axis V 
diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other psychiatric 
conditions.  The examiner also should 
comment on the veteran's current level of 
social and occupational impairment due to 
his PTSD. Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



